DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendments filed 03/16/2022 for application 16/094490.
Claims 28 and 31 are currently pending and have been fully considered.
Claims 1-27, 29-30, and 32 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over REYNOLDS et al. (USPGPUB 2008/0171297) in view of KIM (Conversion of Municipal Solid Wastes into Biochar).
It is noted that claims 28 and 31 are directed toward composition claims.
The composition claims are written in product-by-process format.
"([E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

A lignin material derived from manure does not necessarily have to be from formed from the process that is claimed.
The solid biofuel product that is taught must comprise a lignin material.
The lignin must also have a high calorific value between 4200 Kcal/Kg to 5700 Kcal/Kg and a low calorific value between 4000 Kcal/Kg to 5300 Kcal/Kg.
The solid biofuel product must also have 0.1-10 wt% dry weight moisture of ash.
The solid biofuel product must also have 0.01-0.3 wt% dry weight moisture of sulfur.
The solid biofuel product must also have 0.01-0.15 wt% dry weight moisture of chlorine.
REYNOLDS et al. teach a fuel pellet that is formed from substantial amounts of agricultural biomass having a relatively low lignin content.
It is noted that undigested agricultural biomass that is separated from manure would be expected to be the same as agricultural biomass that has never pass through digestion.
REYNOLDS et al. teach that the fuel pellet may be formed from whole corn or corn cobs or dried distiller’s grain.
Corn and dried distiller’s grain are well known in the art to be used as feed for agriculture such as for cow feed.
REYNOLDS et al. further teach in paragraph 8 that the ash content is less than 3%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
REYNOLDS et al. teach in paragraph 20 and table 1 that a fuel pellet formed from dried distiller’s grain comprise 1.96 wt% and 0.34 wt% sulfur.
A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
REYNOLDS et al. do not explicitly teach the amount of chlorine that may be present.
However, REYNOLDS et al. further teach in paragraph 21 to minimizing amount of chlorine to minimize corrosion.
It would be obvious to one of ordinary skill in the art to have 0.01-0.15 wt% since it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
REYNOLDS et al. do not explicitly teach the calorific value of lignin that is present.
However, KIM explicitly teaches in section 3.2.3 of page 40 that pure lignin has a calorific value of around 20.4 MJ/kg which is about 4875 KCal/Kg.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 31, REYNOLDS et al. do not teach a petroleum derivative to be added and would be expected to be absent of a petroleum derivative.

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the fuel pellet taught in REYNOLDS et al. does not comprise lignin that is derived from manure.
As stated above, "([E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Applicant argues that REYNOLDS et al. in view of KIM do not address the claim limitations regarding the calorific value of the lignins and the amount of ash, amount of sulfur, amount of chlorine of the fuel pellets.
This is not persuasive as the claim limitations are addressed in the rejection.  Sections have been bolded above for clarity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOHLIG et al. (USPGPUB 2016/0108328) teach fuel stocks formed from treated municipal solid waste.
BOHLIG et al. teach in paragraph 11 fuel stocks with more than 2% sulfur or more than 1% chlorine are not preferred for combustion or fuel purposes as they release unacceptable amounts of harmful sulfur and chlorine-based fuels.
APPEL et al. (USPGPUB 2004/0192980) teach processing of wastes to produce useful products. APPEL et al. teach that a feedstock that may be used include animal manures. APPEL et al. teach in paragraph 63 a separation stage in which a mixture of solids and minerals are separated out. Most of the water is separated out along with sulfur- and chlorine- containing materials. APPEL et al. teach carbon solids as a product that has high calorific value and may be used as fuel. APPEL et al. also teach a separation step that removes minerals and ash.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771